Citation Nr: 1023693	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-29 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for pulmonary 
infarction.  

4.  Entitlement to service connection for hypertrophic 
thoracic spine.

5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to 
June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which also granted entitlement to a non-
service-connected pension.  

The Board notes that the Veteran's claims initially included 
claims for service connection for hearing loss and tinnitus, 
which were also denied by the RO in October 2005.  The 
Veteran did not, however, perfect an appeal as to those two 
issues, and they therefore are not before the Board.  

(Consideration of the appellant's claims for service 
connection for hypertrophic thoracic spine and a low back 
disability, claimed as muscle spasms, is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran does not have asthma or COPD that is related 
to his military service.

2.  The Veteran does not have allergies that are related to 
his military service.

3.  The Veteran does not have pulmonary infarction that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have asthma or COPD that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 

2.  The Veteran does not have allergies that are the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  

3.  The Veteran does not have pulmonary infarction that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and July 2005, and March 2006.  Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claims.  The 
Board notes that the VA examiner who conducted a single 
examination in April 2005 did not have the Veteran's case 
file before him.  As regards the two back claims, the absence 
of the case file at the examination necessitates a remand for 
another examination because there is very little medical 
evidence related to these two claims on which the Board can 
base a decision.  As regards the other three claims, however, 
the Board finds that, because there is significant other 
medical and lay evidence of record, the Board need not rely 
solely on the VA examination of April 2005, though the 
findings of that examination will be discussed and considered 
below.  VA has no duty to inform or assist that was unmet. 

The Veteran has claimed service connection for diseases 
characterized as asthma/COPD, allergies, and for pulmonary 
infarction.  He contends that these are related to his 
military service.  In service he was a machinist's mate in 
the Navy; he contends that his job caused him to be exposed 
to various chemicals used in his work and to asbestos.  

The Veteran's STRs are of record, and they show no complaints 
related to any pulmonary symptoms.  His separation 
examination noted no abnormalities in any category.  After 
service the Veteran worked for a short time on a dairy farm, 
followed by work as a welder for three different companies 
from 1969 through 1977, where he was exposed to fumes related 
to that work.  Beginning in 1977 he worked as an industrial 
electrician, first for the Michigan Seat company, and then, 
beginning in 1984, for the Eaton Corporation.  His work as an 
industrial electrician included extensive exposure to various 
chemicals, including fluid aerosols used in his work 
involving the repair of machinery.  

In testimony at a hearing at the RO, the Veteran was 
questioned by his representative as to when he was first 
diagnosed with pulmonary infarction.  In response, he stated 
that he was first diagnosed with asthma beginning in 1996.  
He also stated that he had not been diagnosed with pulmonary 
infarction by VA.  Thus, there was no direct testimony from 
the Veteran as regards the pulmonary infarction claim.  The 
Board can find no medical records showing treatment for 
pulmonary infarction.  

At his hearing the Veteran testified that he was exposed to 
asbestos while serving aboard two Navy ships, including 
having to handle asbestos when repairing machinery.  He also 
testified that a Dr. Harbut at the Karmonos Cancer Hospital 
had told him that he "very definitely" had evidence of 
emphysema caused by exposure to asbestos and Agent Orange.  
Of record are reports from Dr. Harbut that are not entirely 
consistent with those statements.  (A June 30, 2008, 
examination report from Dr. Harbut notes only that asbestosis 
had been discussed.)  

The record shows that the Veteran's respiratory complaints 
began in the mid-1990s, and eventually resulted in his having 
to medically retire.  There are several credible medical 
opinions attributing the Veteran's asthma or COPD to his 
industrial exposure to chemicals in the post-service 
workplace.  A September 2002 report from the M-Works 
Occupational Medicine Clinic, authored by two physicians who 
had reviewed the Veteran's medical and work history and 
examined the Veteran, opined that he had work-related asthma 
secondary to metal working fluid aerosols to which he was 
exposed while working at Eaton Corporation.  The doctors also 
opined that, because the Veteran's duration of exposure to 
asbestos in the service was modest, it would not be expected 
to cause many of the symptoms he had had in recent years.  
Moreover, even though the Veteran had previous exposure to 
welding fumes and isocyanates, his respiratory symptoms only 
appeared many years after such exposures stopped.  The 
opinion concluded that the Veteran's history of respiratory 
symptoms that include shortness of breath, cough, and 
wheezing occurring with exposure to metal working fluids, and 
the relief of symptoms outside the work environment, support 
the diagnosis of work-related asthma.  

September 2002 and March 2003 examination reports authored by 
Raju Reddy, M.D., also diagnosed occupational asthma, for 
which the Veteran was taking Ventolin, Advair, Singulair, 
Allegra-D, and Rhinocort.  

In what was characterized as a second opinion with regard to 
occupationally induced lung injury, a February 2005 opinion 
authored by Charles Pue, M.D., noted that the Veteran's 
metalworking equipment gave off aerosols of coolant that the 
Veteran inhaled.  Dr. Pue also noted that, while the Veteran 
had previously worked as a welder, he never had any 
respiratory problems with that.  Dr. Pue diagnosed 
occupationally induced asthma secondary to his exposure to 
the aerosol of metal-working fluid, and hoarseness likely 
secondary to vocal cord edema and inflammation related to the 
inhalation of the chemicals at work.  

The Veteran is considered by the Social Security 
Administration (SSA) to be disabled, effective March 31, 
2003, due to his asthma and COPD.  That assessment was based 
on various medical and occupational examinations and reports 
that are of record, including the reports discussed above.  

The Veteran was afforded a VA general medical examination in 
April 2005.  The Veteran stated that his lung problems began 
in 1998, and that he was first diagnosed with asthma four 
years prior to the examination, i.e., in about 2001.  He 
reported that he had asthma attacks two to three time per 
week, depending on his exposure to aggravating elements such 
as smoke, pollutants, perfumes, cleaners, iodine, shellfish, 
and sunflower seeds.  He reported that he had smoked 1/2 pack 
of cigarettes per day while in service, but that he had quit 
smoking in 1966.  He reported that he had been diagnosed with 
sinusitis in 2002, but that he was treated with antibiotics 
and was currently taking Allegra and Claritin.  He denied 
chronic sinus infection and allergic rhinitis.  

After examining the Veteran, the examiner diagnosed sinusitis 
that was resolved.  The examiner noted that the Veteran 
stated that this was not problematic for him.  The examiner 
opined that this was not related to the Veteran's military 
service.  

The examiner also diagnosed COPD based on a chest x-ray 
report from April 2005.  While acknowledging that he did not 
have the Veteran's claim file at hand, he opined that the 
Veteran's COPD was at least as likely as not related to his 
smoking while in the military.  As regards the Veteran's 
asthma, the examiner merely stated that this was by history, 
and is not related to the Veteran's military service.  As 
regards the claim of pulmonary infarction, the examiner 
stated that the Veteran denied pulmonary infarction.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Here, there is no evidence of any of these three claimed 
disabilities in the Veteran's STRs.  Moreover, by the 
Veteran's own testimony, his symptoms did not begin until the 
1990s, about 30 years after leaving military service.  The 
Board therefore finds that there is no continuity of 
symptomatology as regards any of these three claimed 
disabilities.  

As regards the claim of asthma or COPD, the Board finds that 
the evidence shows that these developed as a result of the 
Veteran's industrial exposure to chemicals in the civilian 
workplace, and therefore are not related to his military 
service.  As noted above, all of the credible private medical 
evidence supports this conclusion.  Moreover, these 
physicians also noted that symptoms did not begin until many 
years after service, were not related to the Veteran's 
exposure to fumes from his time as a welder, and were not 
likely related to his limited exposure to asbestos in 
service.  As these physicians clearly indicated, the 
Veteran's symptoms related by chronology and etiology 
directly to his employment as an industrial electrician and 
the associated exposure to industrial chemicals, which began 
after the Veteran left military service.  

While the VA examiner did not attribute the Veteran's asthma 
and COPD to his exposure to chemicals in the private 
workplace, as noted, the examiner did not have access to the 
Veteran's case file which would have revealed the related 
evidence and medical opinions.  Rather, the VA examiner 
attributed the Veteran's COPD to his history of smoking while 
in service.  However accurate this assessment may be, it is 
not helpful to the Veteran's claim because, for claims 
received by VA after June 9, 1998, a disability will not be 
considered service connected on the basis that it resulted 
from injury or disease attributable to the Veteran's use of 
tobacco products during service.  See 38 U.S.C.A. § 1103 
(West 2002); 38  C.F.R. § 3.300 (2009).  This claim was 
received by VA in March 2005, and thus may not be considered 
for service connection based on smoking during military 
service.  Regardless, as previously noted, the greater weight 
of the credible medical evidence of record shows that the 
Veteran's asthma and COPD are attributable to his exposure to 
industrial chemicals in the private workplace that occurred 
many years after he left military service.  

A review of the medical records in the claims file reveals no 
diagnosis of allergies.  Rather, the medical evidence of 
record clearly indicates that the Veteran's respiratory 
disability has been diagnosed as asthma, which has 
consistently been etiologically related to his exposure to 
chemicals in the workplace.  The closest any diagnosis comes 
to the claimed allergies is the one of sinusitis, which the 
VA examiner determined was resolved.  In short, there is no 
clear diagnosis of allergies.  If it can be said that his 
respiratory problems are the result of exposure to allergens 
in the form of workplace chemicals, these problems-asthma 
and COPD-have been addressed in the analysis above.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary); 
see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(current disability requirement is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if the disability resolves prior to adjudication of the 
claim).  In other words, the evidence must show either that 
the Veteran currently has the disability for which benefits 
are being claimed, or that he had that disability at some 
time during the pendency of the claim.  Here, the only 
symptoms have been attributed by competent medical 
authorities to asthma that was caused by exposure to 
industrial chemicals, and that claim had been addressed 
above.  See Clemons v. Shinseki, 23 Vet. App. 1, 3 (2009) 
(claim for benefits based on one disorder also encompassed 
benefits based on other disabilities because the evidence 
indicated that the symptoms for which the Veteran was seeking 
VA benefits may have been caused by one of the Veteran's 
other diagnosed disorders).  

Turning to the pulmonary infarction claim, the threshold 
requirement in this service connection claim is a showing 
that the Veteran currently has the disability for which 
benefits are being claimed, or that he had that disability at 
some time during the pendency of the claim.  Here, there is 
no evidence in the record showing that the Veteran was ever 
diagnosed or treated for pulmonary infarction.  As noted, at 
his hearing at the RO, the Veteran responded to questioning 
about pulmonary infarction by discussing his diagnosis of 
asthma.  He did not aver that he had had a pulmonary 
infarction.  Also as noted, when the Veteran was examined by 
a VA physician, he denied pulmonary infarction.  

In light of the absence of any credible evidence that the 
Veteran currently has the disability or residuals thereof for 
which benefits are being claimed, or that he had that 
disability at some time during the pendency of the claim, his 
claim for service connection for pulmonary infarction must be 
denied.  

The Board acknowledges the Veteran's contention that he has 
the claimed disabilities and that they are related to his 
military service.  However, there is no evidence of record 
showing that the Veteran has the specialized medical 
education, training, and experience necessary to provide 
competent medical opinion as to the diagnosis or etiology of 
these disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the 
Veteran's own assertions as to the diagnosis or etiology of 
his claimed disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease (COPD) is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for pulmonary infarction is 
denied.  


REMAND

When the Veteran was examined by VA in April 2005, the 
examiner noted that he did not have the Veteran's file to 
review.  Even though the Board does have the claims file 
before it, given the paucity of evidence related to the two 
back issues, the Board finds it necessary to remand for 
another examination at which the examiner will have the 
complete file available for review before providing a medical 
opinion.  As explained in the above section related to the 
VCAA, the adequacy of the examination differs for the various 
claimed disabilities depending on the other evidence of 
record on which the Board may rely in arriving at a decision.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for the 
Veteran to undergo a VA spine examination 
by a physician with appropriate expertise 
to determine the current diagnosis and 
etiology of the Veteran's claimed 
hypertrophic thoracic spine disorder and 
low back disability claimed as muscle 
spasms.  An opinion should be provided as 
to the medical probabilities that any 
diagnosed disability is related to the 
Veteran's military service, including 
specifically an April 1967 back pain 
complaint documented in the Veteran's 
service treatment records.  

The examiner must provide a medical 
opinion, based on review of the evidence 
of the entire record, including the 
Veteran's service treatment records and 
his self-reported history, as to whether 
it is at least as likely as not that any 
diagnosed thoracic or low back disability 
is related to the Veteran's military 
service.  (Because, by its very nature, a 
medical opinion is just that, an opinion 
rather than a statement of certainty, the 
Board recognizes that conjecture, 
tempered by the examiner's medical 
expertise and experience, is a component 
of a medical opinion.  The opinions 
should be provided even if some 
speculation is required.)

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The Veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


